 



Exhibit 10.01

(LCC LOGO) [w04212w0421200.gif]

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of 23
December 2004 (the “Effective Date”) by and between LCC UK Limited, with a
registered office of 91-93 Baker Street, London, W1U 6QQ, United Kingdom
(“LCC”), and SEMAB Management Srl, with a registered office of Corso Inghilterra
31, 10138, Torino, Italy (the “Supplier”).

WHEREAS, Supplier desires to provide certain consulting services to LCC and its
Associated Companies (as defined in Section 3.3 below) as described herein; and

WHEREAS, LCC desires to receive the services of Supplier and, in order to
receive the same, has consented to engaging Supplier to provide the services of
a mutually acceptable consultant (“Supplier Employee”) for the benefit of LCC
and its Associated Companies (as defined in Section 3.3 below) in the EMEA
region.

NOW, THEREFORE, in consideration of the forgoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. THE SERVICES.

1.1 Engagement of Supplier; Scope of Services. LCC hereby engages Supplier as an
independent Supplier to perform the Services (the “Services”) set forth in
Exhibit A attached hereto, and Supplier hereby accepts such engagement. The
parties acknowledge that Supplier’s Employee will be expected to provide
services with respect to LCC’s and its Associated Companies’ business throughout
the EMEA region including, without limitation, Associated Companies in the
United Kingdom, Saudi Arabia, Algeria, The Netherlands, Spain, Greece and
Germany and, as a result, Supplier’s Employee will be expected to devote a
substantial portion of his time, energy and attention to LCC’s operations in
countries other than Italy.

1.2 Employment Matters. Except as provided herein, Supplier acknowledges and
agrees that it and its employees shall not receive any employee benefits of any
kind from LCC. Supplier and its employees are excluded from participating in any
fringe benefit plans or programs as a result of the performance of services
under this Agreement, without regard to Supplier’s independent contractor
status. In addition, Supplier waives (i) any and all rights, if any, to
participation in any of LCC’s fringe benefit plans or programs including, but
not limited to, health, sickness, accident or dental coverage, life insurance,
disability benefits, severance, accidental death and dismemberment coverage,
unemployment insurance coverage, workers’ compensation coverage, and pension
provided by LCC to its employees, and (ii) any and all claims arising out of or
in connection with any claim that Supplier or Supplier’s Employee is or should
be entitled to any payments, benefits or contributions as an employee of LCC or
any Associated Company. Supplier shall make all required payments related to its
personnel, including, but not limited to, social security and income tax
payments for Supplier’s Employee (as defined in Exhibit A).

2. COMPENSATION

2.1 Service Fees. In consideration of Supplier’s performance of the Services,
LCC hereby agrees to pay Supplier the service fees set forth in Exhibit B
attached hereto (“Service Fees”). Supplier hereby agrees to provide LCC with
monthly invoices for the Services. LCC may also provide Supplier with the
Additional Incentives set forth in Exhibit B.

2.2 Expenses. LCC agrees to reimburse Supplier for out-of-pocket business
expenses actually and properly incurred in the performance of Supplier’s duties
and in accordance with LCC’s expense reimbursement guidelines on submission of
appropriate receipts and forms as set forth in such guidelines.

2.3 Payment Terms. All payments of Service Fees and expense reimbursements shall
be made as provided in Exhibit B attached hereto. Supplier’s invoices for
reimbursable expenses shall be accompanied by an itemized account of such
expenses, together with originals of the receipts relating thereto as required
by LCC’s expense reimbursement guidelines.

3. REPRESENTATIONS

3.1 Representations. Supplier and Supplier’s Employee hereby represents and
warrants to LCC that: (i) any and all work performed by Supplier’s Employee
hereunder shall not infringe on any copyright, patent, trademark, trade secret
or other proprietary right of any third party; (ii) the Supplier’s and
Supplier’s Employee’s execution and performance of this Agreement will not
violate any law, rule or regulation nor any provision of, or conflict

 



--------------------------------------------------------------------------------



 



with, any agreement or obligation to which Supplier or the Supplier’s Employee
may be bound; and (iii) this Agreement, when executed, will constitute a valid
and legally binding obligation of Supplier and Supplier’s Employee, enforceable
against Supplier and Supplier’s Employee in accordance with the terms and
conditions herein.

3.2 Indemnification. The parties hereto agree as follows:

     (i) Supplier and Supplier’s Employee hereby covenant and agree to indemnify
LCC and to defend and hold LCC harmless from and against any and all
liabilities, damages, cost and expenses (including attorneys’ fees) arising out
of or resulting from any claim, action or other proceeding (including any
proceeding by Supplier’s Employee or any of the Supplier’s employees, agents or
contractors), based upon: (i) any material breach of this Agreement by Supplier
or Supplier’s Employee; or (ii) any claim, cost or demand related to Supplier’s
failure to provide, file or pay any benefits, taxes, contributions or other
payments or filings required to be provided, filed or paid under Section 1.2
above. LCC shall be entitled to set-off and deduct from any payment that may be
due and payable to Supplier hereunder or any other agreement or understanding
LCC may have with Supplier, any amounts that may be due and payable to LCC or
its Affiliated Companies under this Agreement including, without limitation,
amounts payable under the forgoing indemnity.

     (ii) LCC hereby covenants and agrees to secure a policy endorsement
providing coverage to Supplier and Supplier’s Employee under LCC’s directors and
officers insurance coverage now or hereinafter in force and provided generally
to LCC’s directors and officers so that Supplier and Supplier’s Employee shall
be entitled to indemnification coverage under such policy or policies to the
same extent as LCC’s executive officers in connection with acts or omissions
undertaken for the benefit of LCC or its Associated Companies within the normal
scope of Supplier’s duties hereunder, subject to the coverage limits,
requirements and exclusions contained in such policy.

3.3 Non-Circumvention. Supplier and Supplier’s Employee hereby agree that each
will not, during this Agreement, and for a period of 12 months thereafter, in
competition with LCC, whether on Supplier’s or Supplier’s Employee’s own behalf
or on behalf of any other person, firm or company, directly or indirectly
solicit or canvass business from or interfere with or accept orders from any
person firm or company whom, within a period of 12 months prior to the
termination of this Agreement was a client, supplier or business partner of LCC
or any Associated Company and with whom Supplier or Supplier’s Employee has had
dealings during such period. For the purposes of this Agreement, the term
“Associated Company” means a company which is from time to time a subsidiary or
holding and/or parent company of LCC or a subsidiary (other than LCC) of a
holding and/or parent company of LCC and “subsidiary” and “holding company” have
the meanings ascribed to them by section 736 of the Companies Act 1985 as
originally enacted. It is expressly agreed that notwithstanding any limitation
imposed by the statutory definition of subsidiary or holding company, Associated
Company includes LCC International, Inc. and any other entity that is controlled
by the same entity as LCC.

3.4 Non-Solicitation. Supplier and Supplier’s Employee agree that each will not,
during this Agreement, and for a period of 12 months thereafter, whether on
Supplier’s or Supplier’s Employee’s own behalf or on behalf of any other person,
firm or company, directly or indirectly solicit or endeavour to solicit for the
purposes of employment or offer employment to or employ any senior employee of
LCC or any Associated Company with whom Supplier’s Employee has had significant
contact or who Supplier’s Employee supervised, directly or indirectly, in the
period of 12 months prior to the termination of this Agreement.

3.5 Non-Competition. Supplier and Supplier’s Employee agree that each will not,
during this Agreement, and for a period of 12 months thereafter, be employed or
engaged in or otherwise directly or indirectly, be involved with any company,
person, firm or other entity which directly competes with that part of the
business of LCC with which Supplier’s Employee was involved or of which Supplier
or Supplier’s Employee had significant knowledge during the last 12 months of
Supplier’s engagement with LCC, save that this restriction shall not preclude
Supplier or Supplier’s Employee from holding, by way of bona fide investment
only, no more than 1% of any class of issued shares or other securities which
are listed or dealt in on any recognized investment exchange. During the term of
this Agreement, Supplier and Supplier’s Employee may not engage in any other
occupation or profession or business or work for any other company, firm or
person without the written consent of LCC.

4. PROPRIETARY RIGHTS.

4.1 Ownership. Subject to the Patents Act 1977 and the Copyright, Designs and
Patents Act 1988, any invention, design or copyright work, including, without
limitation all documents, data, drawings, specifications, articles, computer
programmes, object codes, source codes, network designs, business logic, notes,
sketches, drawings, reports, modifications, tools, scripts or other items
(“Works”), made by Supplier’s Employee during the course of this Agreement shall
immediate upon creation or performance vest in and shall remain the sole and
exclusive property of LCC, and Supplier and Supplier’s Employee hereby
irrevocably and unconditionally assign to LCC, all right, title and interest in
and to the same. Supplier and Supplier’s employee agree and acknowledge that the
intent of this provision is for LCC to have and retain full ownership of any and
all intellectual property (including, without limitation, documents, reports,
information, data, patents, copyrights, and trade secrets) made, developed,
conceived or created by Supplier and Supplier’s Employee in the course of
performing services

2



--------------------------------------------------------------------------------



 



hereunder and, therefore, Supplier and Supplier’s Employee agree that such
ownership shall be vested in LCC to the full extent permitted or provided under
the laws, rules and regulations of the various jurisdictions in which or with
respect to which Supplier or Supplier’s Employee may provide services hereunder
and, therefore, this provision shall be read under such laws, rules and
regulations to provide LCC and its Associated Companies the fullest protection
and ownership rights available within such jurisdiction.

4.2 Notice. Supplier’s Employee will promptly notify LCC of any Works which he
creates, which will become the absolute property of LCC and Supplier and
Supplier’s Employee hereby unconditionally waive in favour of LCC all rights (if
any) either may have under Chapter IV (moral rights) of the Copyright, Designs
and Patents Act 1988 (or any foreign corresponding rights) in connection with
the authorship of any Works, wherever in the world enforceable, including
without limitation the right to be identified as the author of such Works and
the right not to have such Works altered or subjected to derogatory treatment.

4.3 Supplier and Supplier’s Employee agree to execute any formal and additional
assignment required by LCC to vest or confirm vesting in it of all rights in any
Works as set out in this clause 4 at the expense of LCC.

4.4 The terms and obligations of this clause 4 shall survive the expiry or
termination of this Agreement for any reason.

4.5 Title to any and all LCC property which is furnished or provided to Supplier
hereunder shall remain in LCC.

5. CONFIDENTIALITY.

5.1 Supplier and Supplier’s Employee must not disclose to any person, firm or
company, otherwise than in the proper course of Supplier Employee’s duties or
with the written consent of LCC, any trade secret or information of a
confidential nature concerning the business of LCC or any associated companies
and/or of any client or prospective client including, but not limited to:

5.1.1 any secret or confidential information concerning the business
development, affairs, future plans, business methods, connections, customer
lists, finances, processes, policies or practices or designs of LCC or any
Associated Company or any of its suppliers, agents, distributors, clients or
customers;

5.1.2 any document or information marked as confidential on its face; or

5.1.3 any document or information which has been supplied to Supplier’s Employee
in confidence or which Supplier’s Employee has been informed is confidential or
which Supplier’s Employee might reasonably be aware is confidential.

5.2 Supplier and Supplier’s Employee undertake to use reasonable endeavours to
prevent unauthorised publication or disclosure to any trade secrets, secret or
confidential information.

5.3 The provisions in clauses 5.1 and 5.2 shall continue to apply after Supplier
and Supplier’s Employee cease to provide Services to LCC, for whatever reason,
without any time limit but the same provisions shall cease to apply, whether
before or after the termination of this Agreement, to any information or
knowledge which may at any time come into the public domain other than through
unauthorized disclosure.

5.4 Injunctive Relief. LCC, Supplier’s Employee and Supplier acknowledge that
the extent of damages in the event of the breach of any provision of Section 5.1
or 5.3 would be difficult or impossible to ascertain, and that there will be
available no adequate remedy at law in the event of any such breach. Each party
therefore agrees that in the event Supplier or Supplier’s Employee breaches any
provision of clause 5, LCC will be entitled to injunctive or other equitable
relief, in addition to any other relief to which it may be entitled.

5.5 Publicity. Except as required by applicable law or by a registered exchange,
no party hereto shall make any disclosure to any third party regarding the
existence or terms of this Agreement without the prior written consent of the
other party hereto.

5.6 Survival. The provisions of this clause 5 shall survive the expiration or
termination of this Agreement for any reason.

6. TERM AND TERMINATION.

6.1 Term. This Agreement shall commence on the Effective Date and shall continue
for five years from the Effective Date. This Agreement may be renewed by either
party upon written notice to the other party provided at least twelve
(12) month(s) prior to the end of the then-current term, subject to termination
in accordance with Section 6.2 below.

6.2 Termination. This Agreement may be terminated as follows:

6.2.1 LCC may terminate this Agreement without notice and without any
compensation or payment of any Service Fees or Additional Incentives, if
Supplier or Supplier’s Employee:

     (i) is guilty of a material breach of this Agreement;

     (ii) commits or causes LCC to commit a serious breach of, or is negligent
in failing to prevent a serious breach of, any law, rule or regulation
applicable to LCC or LCC International including without limitation, the US
Foreign and Corrupt Practices Act;

     (iii) after having been given prior written notice of the breach and
reasonable opportunity, not to exceed thirty (30) days, to rectify the same,
except in the case of serious breach where no such notice or cure period shall
apply, fails to comply with any material

3



--------------------------------------------------------------------------------



 



provision of this Agreement or LCC’s Corporate Standards of Conduct (including,
but not limited to, LCC’s policies on insider trading, use of confidential
information, ethical standards, equal opportunities and discrimination);

     (iv) commit any act of dishonesty whether relating to LCC, an employee of
LCC or otherwise;

     (v) have an interim receiving or having been adjudged bankrupt or enter
into any composition or arrangement with or for the benefit of creditors
including a voluntary arrangement under the Insolvency Act 1986; or

     (vi) become of unsound mind or are or become a patient for the purposes of
any statute relating to mental health.

     (vii) is unable, unwilling or ceases to provide, for any reason (other than
Supplier Employee’s having become disabled, as described in Exhibit B hereto),
the services of the mutually agreed Supplier’s Employee hereunder.

6.2.2 By LCC at anytime, and for any reason, upon twelve (12) months notice in
writing to Supplier.

6.2.3 By Supplier either (a) at anytime, and for any reason, upon twelve (12)
months notice in writing to LCC, or (b) upon fifteen (15) days prior written
notice to LCC, in the event LCC defaults in the payment of any amount, other
than amounts disputed in good faith, included in monthly installment(s) of
Annual Service Fee(s) due hereunder and fails to make payment of any such
undisputed amount(s) within seven (7) days after having received written notice
of default from Supplier, or (c) upon thirty (30) days prior written notice to
LCC, in the event of a material reduction in Supplier’s status or a reduction in
fees (as described in the fourth paragraph of Exhibit A attached hereto) without
Supplier’s consent, provided, however, that (i) such notice of termination under
this Subsection 6.2.3(c) shall be served upon LCC within thirty (30) days of the
effective date of such reduction or change, and (ii) the alleged reduction is
not cured or rescinded by LCC within thirty (30) days of having received such
notice of termination from Supplier. In the event of termination under this
Section 6.2.3(b) or 6.2.3(c), Supplier shall be entitled to payment, as
liquidated damages, of the amount payable under Section 6.2.4 below due to a
termination by LCC for convenience without notice.

6.2.4 LCC reserves the right to terminate this Agreement without notice or
without full notice, and to make a termination payment in an amount equal to
(i) Supplier’s then-current projected Monthly Service Fee for the remainder of
such twelve (12) month notice period (i.e., that portion of said notice period
for which LCC elects not to have Supplier provide services hereunder), plus
(ii) a the amount of any Additional Incentives payable hereunder, as provided in
Exhibit B hereto, at the next payment date occurring in March, and calculated as
if services had been rendered hereunder for the whole of such period and on the
basis of a reasonable expectation of what Supplier’s and LCC’s performance would
have been for the relevant period, provided such payments shall be consistent
with LCC’s practices for that year with respect to bonuses paid generally for
employees or managers at corporate and in the EMEA region.

6.2.5 LCC may terminate this Agreement at anytime after the effective date of a
change in control affecting LCC’s parent company, LCC International, Inc., as
that term is defined in the Change in Control Severance Plan adopted and then in
effect at LCC International, Inc. (the “Severance Plan”), provided (a) the
Severance Plan is then in effect, and (b) LCC pays Supplier, as liquidated
damages and in lieu of all other payments due or payable hereunder, a
termination fee equal Supplier’s Monthly Service Fee and pro rated Additional
Incentive(s) for the same severance and/or notice period then-afforded Senior
Vice Presidents of LCC under the Plan.

6.2.6 During any period of notice under 6.2.2, or for the purposes of
investigating any possible matter under Clause 6.2.1, LCC reserves the right
require that Supplier does not provide services and Supplier’s Employee does not
attend for work and / or does not undertake any or all of his duties. During
such period, Supplier shall remain entitled to its full Service Fees and its
duties to LCC under this Agreement including, without limitation, those of good
faith, confidentiality and exclusive services will continue to apply. However,
in the event of notice having been served by LCC to Supplier, and such period
will not last more than six (6) months after which the remainder of the twelve
(12) month notice period shall be paid off by LCC to Supplier as a termination
payment.

7. INDEPENDENT CONTRACTOR.

7.1 Independent Contractor. The parties hereto expressly agree that Supplier is
performing the Services as an independent contractor of LCC and not as an
officer, employee, partner or agent of LCC. Except as directed by Supplier
Employee’s manager in writing, Supplier will have no right or authority to
assume or create any obligation of any kind or to make any representation or
warranty, whether expressed or implied, on behalf of LCC or to bind LCC in any
respect whatsoever.

8. GENERAL.

8.1 Assignment. This Agreement shall be binding upon and inure to the benefit of
parties hereto and their respective successors and assigns. Notwithstanding the
foregoing, Supplier shall not be entitled to assign, delegate, sub-contract or
transfer any or all of its rights or obligations hereunder without the express
prior written consent of LCC.

8.2 Binding Effect; Amendment. This Agreement (together with the Exhibits
hereto) constitutes the entire agreement between LCC and Supplier regarding the
subject matter hereof. All prior or contemporaneous agreements, proposals,
understandings and communications between LCC and Supplier and

4



--------------------------------------------------------------------------------



 



Supplier’s Employee regarding the subject matter hereof, whether oral or
written, are superseded by and merged into this Agreement. In the event of any
inconsistency between the terms of this Agreement and the terms set forth in any
Exhibit hereto, the terms of this Agreement shall control and govern. Neither
this Agreement nor any Exhibit hereto may be modified or amended except by a
written instrument executed by both LCC and Supplier.

8.3 Notices. All notices, consents and other communications hereunder shall be
provided in writing and shall be delivered personally, by registered or
certified airmail letter (return receipt requested), by courier or by facsimile
or similar method of communication, to the parties at the addresses first set
forth above, and shall be deemed effective upon dispatch.

8.4 Headings. The heading contained in this Agreement including, but not limited
to, article, section, subsection or paragraph headings used in this Agreement
are intended for reference purposes only and shall not affect in any way the
interpretation, meaning or construction of any provision of this Agreement.

8.5 Governing Law. English law shall apply to this Agreement. With the exception
of disputes arising out of or under Sections 3, 4 or 5 hereof, the parties
hereby agree to submit any dispute arising hereunder to binding arbitration in
London, England, in accordance with the rules of the International Chamber of
Commerce (“ICC”) then-prevailing before three arbitrators appointed in
accordance with such rules. All other disputes, including those arising out of
or under the foregoing provisions shall be settled under the sole and exclusive
jurisdiction of the English Courts sitting in London, England.

8.6 Waiver. No waiver by either party of a breach of any term, provision or
condition of this Agreement by the other party shall constitute a waiver of any
succeeding breach of the same or any other provision hereof. No such waiver
shall by valid unless executed in writing by the party making the waiver.

8.7 Survival. The terms and conditions contained in this Agreement that by their
sense and context are intended to survive the performance by either or both
parties hereunder shall so survive the completion of performance, cancellation,
or termination of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

LCC UK LIMITED

By: /s/ C. Thomas Faulders, III

--------------------------------------------------------------------------------

Name: C. Thomas Faulders, III

--------------------------------------------------------------------------------

Title: Chairman

--------------------------------------------------------------------------------

SUPPLIER

By: /s/ Carlo Baravalle

--------------------------------------------------------------------------------

Name: Carlo Baravalle

--------------------------------------------------------------------------------

Title: Amministratore Unico

--------------------------------------------------------------------------------

5



--------------------------------------------------------------------------------



 



Exhibit A

Description of Services

The Supplier shall perform the following Services for LCC:

Supplier shall appoint an individual to provide the Services to LCC and,
provided the individual is acceptable to LCC in its sole discretion, LCC will
accept the appointment in writing (“Supplier’s Employee”). Neither LCC nor
Supplier will be entitled to appoint any other individual without the written
consent of the other party, which consent may be withheld in the sole and
absolute discretion of such party. Supplier’s Employee shall provide the
services of a Senior Vice President of the Europe, Middle-East, Africa &
Asia-Pacific regions. Supplier’s Employee will report to the Chief Executive
Officer of LCC’s parent company, LCC International, Inc. Supplier’s Employee
will additionally provide other services requested by LCC which are within
Supplier’s Employee’s skill and competence and appropriate to the foregoing
position. Supplier shall provide these services on a full-time basis, provided,
however, that Supplier’s Employee shall be entitled to take, and be paid for,
25 days holiday per year in addition to all Bank holidays in his country of
residence. Holidays must be taken at times convenient to and agreed in writing
by LCC and reasonable notice of Supplier’s Employee’s intention to take holiday
must be given to Supplier Employee’s manager who will then confirm whether the
dates are acceptable. No single period of leave may exceed ten working days
without the express written consent of Supplier Employee’s manager.

Supplier’s Employee will be required to travel on the business of LCC to such
places as may be reasonably necessary for the proper performance of the
Services, both inside and outside the UK or Italy. It is anticipated that such
travel, particularly to destinations outside of Italy, will be on a frequent and
regular basis. Supplier’s Employee will provide services during the normal
business hours, provided, however, that Supplier may be required to work
additional hours to meet the need of LCC’s business and Supplier will not be
paid additional amounts for such additional hours.

LCC shall have the right to make reasonable changes to the scope, type and
description of services provided by Supplier or Supplier’s Employee under this
Agreement given, among other things, LCC’s organizational or business
requirements as they may now exist or as they may evolve in the future,
provided, however, that Supplier’s prior consent shall be required for any
change that will result in either (a) a material reduction of Supplier’s status
or responsibilities below the level of a Senior Vice President within LCC or
within comparable companies, or (b) a reduction of Supplier’s Monthly Fees
payable hereunder. Subject to the foregoing, Supplier shall fully cooperate with
LCC in developing and implementing any organizational, structural or business
changes that LCC, its parent company’s Chief Executive Officer or its Board of
Directors may deem appropriate, necessary, desirable or advisable given LCC’s
organizational and/or business requirements in the EMEA region.

 



--------------------------------------------------------------------------------



 



Exhibit B

Service Fees and Additional Incentives

Service Fees

In consideration for the Services provided by Supplier, LCC agrees to pay
Supplier at the rate set forth below:

Annual Service Fee: €420,000, payable on a monthly basis in installments of
€35,000 on or before the 28th day of each month during the term hereof,
provided, however, that payments for any partial months will be prorated based
on the number of days worked in the relevant month. Any amounts paid to Supplier
or Supplier’s Employee for service on any one or more board of directors of
LCC’s Associated Companies shall be deducted from the next monthly payment of
the Monthly Service Fee due Supplier under this Agreement.

The parties may, but shall not be required to, review the Annual Services Fees
payable hereunder for any possible or mutually acceptable adjustments that may
be advisable given changed circumstances.

Within five (5) days after execution of this Agreement, LCC shall pay Supplier a
commencement fee of Euro 114,726. Such fee includes Service Fees for the month
of December 2004.

In the event Supplier’s Employee is unable to serve hereunder due to its
disability, as certified to LCC’s satisfaction by a medical professional
acceptable to LCC, then (A) LCC shall continue to pay Supplier’s Service Fees
due hereunder for a period of thirteen (13) weeks from the date the disability
commences, (B) after the expiration of such thirteen (13) week period, and for
so long as the period of disability continues (the “Period of Suspension”), this
Agreement shall remain in full force and effect, provided, however that
Supplier’s Employee shall not be required to provide services hereunder, and LCC
shall not be obligated to make any payments of services fees or otherwise
hereunder, and no such payments shall accrue for the Period of Suspension, and
(C) in the event Supplier’s Employee is able to recommence services hereunder,
as certified to LCC’s satisfaction by a medical professional acceptable to LCC,
then Supplier shall provide written notice thereof to LCC and, upon LCC’s
receipt of such notice and such medical certification, the Period of Suspension
shall terminate, Supplier’s Employee shall resume providing services hereunder,
and LCC shall resume the payment of fees hereunder. In the event any Period of
Suspension exceeds twelve (12) months, inclusive of the thirteen (13) week
period described above, LCC shall have the right at anytime thereafter to
terminate this Agreement pursuant to Section 6.2.4.

Additional Incentives

Performance Incentive: LCC will evaluate Supplier’s performance hereunder on not
less than an annual basis and may, but shall not be required to, pay Supplier a
performance incentive bonus on or about March 15 of each year during the term
hereof based upon LCC’s assessment of Supplier’s performance during the prior
year against various objectives that may include the achievement of revenue,
profit and other objectives for LCC and its Affiliate Companies in the EMEA
region. For Services rendered from the date of this contract to 31
December 2004, Supplier will be eligible to receive a bonus of up to €150,000,
the actual amount will be based on the extent to which EMEA and LCC 2004 goals
are achieved for the fourth quarter of 2004. In respect of services rendered
after 31 December 2004, Supplier’s Performance Incentives will be comparable to
those additional incentives or bonus programs generally provided for officers,
at the Senior Vice President level, of LCC for the relevant year by the Board of
Directors of LCC’s parent company, LCC International, Inc. The payment of any
performance incentive shall be within LCC’s discretion. No bonus is due if,
prior to the payment date, Supplier has served notice of termination of this
agreement (other than under Sections 6.2.3(b) or 6.2.3(c)) or has been served
notice of termination by LCC, except as otherwise provided in Article 6 hereof.

Options: Supplier’s Employee shall be entitled, subject to the provisions of the
Amended and Restated Equity Incentive Plan adopted by LCC’s parent company, to
receive stock options under such plan as may be determined advisable by, and
approved by, the Compensation Committee of the Board of Directors.

Materials

Supplier will be provided use of a laptop, printer, datacard, mobile phone and
an LCC e-mail account on such terms as LCC may provide.

 



--------------------------------------------------------------------------------



 



23 December 2004

LCC United Kingdom Limited
91-93 Baker Street
London W1U 6QQ
United Kingdom

Re: Carlo Baravalle

Dear Sirs

This letter confirms that SEMAB Management, Srl (“SEMAB”) appoints Carlo
Baravalle to serve as Supplier Employee to carry out the Services under the
Consulting Agreement between LCC UK Limited and SEMAB dated as of 23 December
2004.

Yours faithfully
/s/ Carlo Baravalle

For and on behalf of SEMAB Management, Srl

Acknowledged and Agreed
LCC United Kingdom Limited

By: /s/ C. Thomas Faulders, III

--------------------------------------------------------------------------------

Name:C. Thomas Faulders, III

--------------------------------------------------------------------------------

Its: Chairman

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



23 December 2004

LCC United Kingdom Limited
91-93 Baker Street
London W1U 6QQ
United Kingdom

     
Re: 
  SEMAB Management, Srl,

Consulting Agreement dated 23 December 2004.

Dear Sirs,

This letter will confirm our agreement with respect to my accepting certain
duties and obligations under that certain Consulting Agreement by and between
LCC United Kingdom Limited (“LCC UK”) and SEMAB Management, Srl (“SEMAB”), dated
as of 23 December 2004 (the “Agreement”). In consideration for LCC’s entering
into the Consulting Agreement and providing Supplier and Supplier’s Employee
consideration thereunder, I hereby acknowledge and agree as follows:

     1. That I will serve as Supplier’s Employee (as defined in the Agreement);

     2. That I (i) will fully and faithfully comply, on a joint and several
basis, with and hereby fully and unconditionally guarantee SEMAB’s performance
of each of terms, provisions, covenants and agreements set forth in Sections 3,
4, 5 and 8 of the Agreement (the “Flow-Down Provisions”), and (ii) agree that
each of the Flow-Down Provisions shall be deemed to have been incorporated
herein by reference;

     I hereby acknowledge that my entering into this letter agreement with LCC
is a material and integral inducement for LCC entering into the Consulting
Agreement, and that LCC would not enter into the Consulting Agreement without
these assurances.

Best regards,

/s/ Carlo Baravalle

Carlo Baravalle

Acknowledged and Agreed
LCC United Kingdom Limited

By:

/s/ C. Thomas Faulders, III

--------------------------------------------------------------------------------

Name:
C. Thomas Faulders, III

--------------------------------------------------------------------------------

Its:
Chairman

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



DATED 23 December 2004

LCC UK LIMITED

and

CARLO BARAVALLE



--------------------------------------------------------------------------------



COMPROMISE AGREEMENT
- WITHOUT PREJUDICE & SUBJECT TO CONTRACT -



--------------------------------------------------------------------------------



Reed Smith LLP

Minerva House
5 Montague Close
London SE1 9BB
Tel: +44 (0) 20 7403 2900
Fax: +44 (0) 20 7403 4221

REF: MTH

 



--------------------------------------------------------------------------------



 



Compromise Agreement

TABLE OF CONTENTS

                 
1.
  DEFINITIONS     1  
2.
  TERMINATION OF EMPLOYMENT     2  
3.
  CLAIMS AGAINST THE COMPANY     2  
4.
  CONSIDERATION     3  
5.
  CONFIDENTIALITY     3  
6.
  CONFIRMATION BY INDEPENDENT ADVISER     3  
7.
  JURISDICTION     3  
8.
  BINDING AGREEMENT     3  
9.
  INTERPRETATION     4  
10.
  WHOLE AGREEMENT     4  

Page

 



--------------------------------------------------------------------------------



 



Compromise Agreement

THIS AGREEMENT is dated the 23rd day of December 2004 and is made

BETWEEN:



(1)   LCC UK LIMITED whose registered office is at 91 – 93 Baker Street, London,
W1U 6QQ, United Kingdom (“the Company”); and   (2)   CARLO BARAVALLE of Via
Ariosto 32, 20145, Milano, Italy (“you/your”)

WHEREAS

A. You have been employed by the Company under the terms of a contract of
employment, dated 30 April 2001, (“the Employment Contract”);

B. You have moved your principal permanent residence to Italy and have expressed
your desire to establish a private limited company, terminate your employment
relationship in all respects with the Company and continue to provide services
to the Company and other Group Companies (as defined below) under the terms of a
consulting contract between such private limited company and the Company;

C. The Company, as an accommodation to you and in order to continue to receive
your services, is amenable to entering into a consulting contract, provided,
however, that the waivers set out in this Agreement are provided to the Company
(acting for itself and as trustee to other Group Companies) in relation to any
claims or rights of action that you may have as at the date of this Agreement
against the Company in relation to your employment with the Company or its
termination on the Termination Date (as defined below).

IT IS AGREED as follows:



1.   DEFINITIONS       In this Agreement:   1.1   “the Termination Date” means
the date of this Agreement; and   1.2   “Group Company” means a company which is
from time to time a subsidiary or a holding company of the Company or a
subsidiary (other than the Company) of a holding company of the Company and
“subsidiary” and “holding company” have the

Page 1

 



--------------------------------------------------------------------------------



 



Compromise Agreement



    meanings ascribed to them by section 736 of the Companies Act 1985 as
originally enacted.   1.3   “Consulting Contract” means the consulting contract
to be entered into between SEMAB Management Srl and the Company immediately
following the execution of this Agreement, the form of which is annexed to this
Agreement as Schedule 1.   2.   TERMINATION OF EMPLOYMENT   2.1   It is agreed
that your employment with the Company terminated on the Termination Date.   2.2
  You and the Company have each agreed to waive any rights to notice that either
party may have under the terms of the Employment Contract to terminate your
employment thereunder.   3.   CLAIMS AGAINST THE COMPANY   3.1   The Company
recognises, without admission of liability, that you may have certain claims
arising at the date of this Agreement out of the termination of your employment
with the Company.   3.2   You hereby represent and warrant that at the date of
this Agreement:   3.2.1   you may have certain claims (and could therefore bring
proceedings) against the Company in respect of the termination of your
employment with the Company for breach of contract, wrongful dismissal, unfair
dismissal, unlawful deduction of wages and a redundancy payment (“the Claims”);
  3.2.2   you hereby warrant that the Claims are the only claims and prospective
proceedings that you have against the Company or any Group Company arising out
of or in connection with your employment with the Company or its termination
save for any claims in respect of accrued pension rights. You confirm that you
enter into this warranty having taken the legal advice referred to in Clause
3.4.1 below, in respect of all rights, claims and proceedings that you may have
against or have brought against the Company.   3.3   you accept that the
arrangements contained in this Agreement are in full and final settlement of the
Claims set out in clause 3.2.1 above and all and any other possible claims
arising out of your employment with the Company or its termination (save for any
claims in respect of accrued pension rights and in respect of the enforcement of
the terms of this letter);

Page 2

 



--------------------------------------------------------------------------------



 



Compromise Agreement



3.4   for the purposes of the Employment Rights Act 1996 (as amended) (“the
Act”):   3.4.1   you have received advice from a relevant independent adviser
(“the Independent Adviser”) as to the terms and effect of this Agreement and in
particular as to its effect on your ability to bring any claim before an
Employment Tribunal. The name and other relevant details of the Independent
Adviser are set out at the end of this Agreement;   3.4.2   you have been
advised that the Independent Adviser is covered by a current contract of
insurance or an indemnity policy provided for members of a professional body in
respect of any claim by you for loss arising as a consequence of the advice
given to you; and   3.4.3   you have been advised that the conditions regulating
compromise agreements under the Act are satisfied.   4.   CONSIDERATION      
Subject to your compliance with your obligations under this Agreement, the
Company shall, as consideration for the waivers contained in clause 3 of this
Agreement, enter into the Consulting Contract, such Consulting Contract having
effect immediately following the execution of this Agreement by all parties.  
5.   CONFIDENTIALITY       The parties agree to keep the terms on which your
employment is terminated strictly confidential and agree not to disclose,
communicate or otherwise make public the same to anyone (save to their
professional advisers and the relevant tax authorities and otherwise as may be
required to be disclosed by law or by any regulatory authority and, in your
case, to your immediate family).   6.   CONFIRMATION BY INDEPENDENT ADVISER    
  The Independent Adviser by signing this Agreement confirms that the statements
set out in clauses 3.4.1 and 3.4.2 and 3.4.3 above are correct.   7.  
JURISDICTION       The terms of this Agreement shall be governed by and
construed in all respects in accordance with English law and the parties agree
to submit to the jurisdiction of the English courts.   8.   BINDING AGREEMENT

Page 3

 



--------------------------------------------------------------------------------



 



Compromise Agreement



    This Agreement shall constitute a binding agreement as soon as it is signed
by the Company, you and the Independent Adviser, at which point its without
prejudice nature shall fall away.   9.   INTERPRETATION   9.1   The headings to
clauses are for convenience only and have no legal effect.   9.2   Each clause
or sub-clause of this Agreement constitutes an entirely separate and severable
provision, such that if any part of this Agreement shall be found to be void,
invalid or unenforceable, whether in whole or in part, the parties agree that
such part or parts should be deleted as necessary to make the Agreement valid,
effective and enforceable.   10.   WHOLE AGREEMENT       Without prejudice to
any contractual rights you may have under the terms of the Consulting Contract,
this Agreement sets out the entire agreement between you and the Company
relating to the termination of your employment with the Company and supersedes
all prior discussions between such parties or their advisors and all statements,
representations, terms and conditions, warranties, guarantees, proposals,
communications and understandings whenever given whether orally or in writing.

Page 4

 



--------------------------------------------------------------------------------



 



Compromise Agreement

IN WITNESS whereof this Agreement has been executed as a deed by or on behalf of
the parties hereto the day and year first above written.

              EXECUTED as a Deed by     )  
 
            LCC UK LIMITED     )  
 
                Director
 
  /s/ C. Thomas Faulders, III             Director/Secretary
 
  /s/ Peter A. Deliso         SIGNED and DELIVERED as a Deed by     )  
 
            CARLO BARAVALLE /s/ Carlo Baravalle )  

Witness’ Signature

Name

Address

Occupation

     
SIGNED   /s/ Elspeth Lynch                   
  DATED  23 December 2004                   

     THE INDEPENDENT ADVISER

Who confirms that he/she has advised you of your rights.

     
Name:
  Elspeth Lynch
 
   
Firm/Organisation:
  Allen & Overy
 
   
Address:
  One New Change
 
   

  London EC4M 9QQ

Page 5

 



--------------------------------------------------------------------------------



 



Compromise Agreement

SCHEDULE 1

AGREED FORM OF CONSULTING CONTRACT

Page 6

 